Investment Banking Agreement This Investment Banking Agreement (the "Agreement") is made and entered into as of December 17, 2007, and is to commence on January 1, 2008 by and among, Capital City Petroleum, Inc (the "Company") having its place of business at 8351 North High Street, Suite 101, Columbus, Ohio 43235; and Capital City Consulting Group, LLC, ("CCCG") having its place of business at 9100 So. Dadeland Boulevard, Suite 1800, Miami, Florida 33156. Engagement of Services The Company hereby retains CCCG, for the purpose of providing to the Company Consulting and Investment Banking services, specifically with the mandate to: A) Assist the Company in developing a business plan, financial model and capitalization plan, B) Lead the merger and acquisition efforts on behalf of the Company, C) Assist the Company in "going public" through a reverse merger, D) Lead the institutional/strategic financing of growth capital for the Company, and E) Create an exit strategy for the Company's investors through a liquidity event and/or the strategic sale of part or all of the Company. CCCG agrees to be retained to provide such services described in Section One below on an exclusive basis pursuant to the terms and conditions set forth herein. Section One: Statement of Work CCCG will, on behalf of the Company, perform the following Investment Banking and Advisory Services: (a)CCCG shall be available for advice, and shall advise the Company with respect to such financial matters relating to: capital raising, whether from institutional and other investors or lenders or from the private placement of debt instruments or equity securities; public offerings of debt or equity; structure of debt or equity financings; acquisitions and other business ventures; stockholder and securities dealer relations; (b)CCCG will become educated in the business of the Company, with an emphasis on the Company's business model, corporate structure and equity ownership. CCCG will be available to perform advisory services including; general business and financial analysis, corporate strategy development, transactional feasibility analysis, and to assist the Company in the preparation of any descriptive materials to be issued by the Company. (c)CCCG will act as investment banker in executing the approved business plan. In this capacity, CCCG will identify potential investors, strategic partners and or acquisition or merger candidates. CCCG will contact these firms and investors, on behalf of the Company, and will qualify them as appropriate partners. CCCG will assist the Company in structuring and negotiating the transactions. The Company agrees not to solicit any of CCCG's strategic partner introductions for capital, without the appropriate written approval by CCCG. For the duration of this Agreement, on an exclusive basis, CCCG will have the ability to engage in substantive discussions with potential investors, acquirers, merger or acquisition candidates, strategic partners and/or joint venture partners on behalf of the Company. CCCG will provide the Company with the names of parties to whom it intends to disclose proprietary information, which will be required to enter into a Confidentiality Agreement with the Company and CCCG prior to receiving any proprietary or confidential information of the Company. In performing its services herein, CCCG shall be entitled to rely without investigation upon all information that is provided by the Company, which information the Company hereby warrants that to the best of its knowledge and information shall be complete and accurate in all material respects, and not misleading. CCCG in no way guarantees that the Company will successfully raise capital. Section Two: Work Responsibilities It is understood that CCCG's services will be rendered both on and off-site of the Company. Subject to CCCG providing reasonable prior notice, the Company agrees to provide an office, secretarial support, and time of key employees while CCCG is on-site performing the services described in Section One. Section Three: Duration The duration of this Agreement (the "Term") shall extend for a period of twenty-four (24) months from the execution date first written above, and/or signed. The Company may extend the term of this agreement for two (2) additional six (6) month increments. Section Four: Payment The Company will pay a non-refundable initial retainer of Twenty-Thousand Dollars ($20,000) with the signing of this agreement, and agrees to pay monthly consulting fees of Ten-Thousand Dollars ($10,000) for services to be performed by CCCG, commencing February 1, 2008. The Company agrees to increase the monthly consulting fees to a minimum of Twenty-Thousand Dollars ($20,000) per month when it is established that CCCG is devoting in excess of Fifty (50%) Percent of its time and capacity on behalf of the Company, and/or CCCG is the investment banker on a merger and acquisition assignment that has been approved by the Company and is at the Letter of Intent ("LO!") stage. The monthly consulting fees shall be due and payable every thirty (30) day period that this agreement is in full force. The monthly consulting fees will be credited against future success fees earned by CCCG, that individually or collectively exceed twice the amount of the total consulting fees collected to date. Upon the execution by the Company and CCCG of any of the following mandates: A) Lead the merger and acquisition efforts on behalf of the Company, B) Assist the Company in "going public" through a reverse merger, C) Lead the institutional/strategic financing of growth capital for the Company, and D) Create an exit strategy for the Company's investors through a liquidity event and/or the strategic sale of part or all of the Company, the Company will grant CCCG a warrant under the terms and conditions as outlined in Section Five: Additional Transactions related to the Payment of Fees and Warrants section. Section Five: Additional Transactions For purposes of this Agreement, Additional Transaction(s) shall mean any additional "Debt Financing", "Subordinated Debt Financing", "Private Placement, Capital Infusion, Equity Investment or Financing" or a "Purchase, Merger or Sale
